Order declaring defendant has been guilty of a contempt in violating the injunction, and a fine of #700 imposed upon him to indemnify the complainant for his loss sustained by such contempt. and to satisfy his costs and expenses. Defendant to pay the amount of such fine immediately, and to be committed until the same is paid; with liberty to complainant to prosecute the bond unless the defendant surrenders himself to the custody of the sheriff1 of the county of Albany within twenty-four hours after the delivery of the precept to such sheriff".